 In the Matter of L. S. HUNN,DOINGBUSINESSAS L. S.HuNN PACK-INGCO.andCALIFORNIA STATECOUNCIL OFCANNERYUNIONS,A. F.ofL.Case No. 00-C-1280.-Decided January 31, 1946DECISIONANDORDEROn May 23, 1945, the Trial Examiner issued his Intermediate Reportin the above-entitled proceeding, a copy of which is attached hereto,finding that the employees alleged in the complaint to have been dis-criminatorily discharged on or about October 21, 1944, were "agricul-tural laborers," within the meaning of Section 2 (3) of the Act, andthat therefore the Board is without jurisdiction with respect to theseemployees.The Trial Examiner accordingly recommended that thecomplaint be dismissed.Thereafter, California State Council ofCannery Unions, A. F. of L., and counsel for the Board filed exceptionsto the Intermediate Report; and counsel for the Board filed a briefin support of his exceptions.The respondent filed a reply brief.Norequest for oral argument before the Board was made, and none washeld.The Board has reviewed the rulings made by the Trial Exam-iner at the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Intermediate Report, the exceptionsand briefs, and the entire record in the case, and hereby adopts thefindings, conclusions, and recoimnendation of the Trial Examiner withrespect to the jurisdictional issue.'ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the complaint against the respondent, L. S.Hunn, doing business as L. S. Hunn Packing Co., Woodlake, Calif or-nia, be, and it hereby is, dismissed.LMR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Order.Since we are dismissing the complaint on jurisdictional grounds, we find it unnecessaryto consider the Trial Examiner's findings and conclusion with respect to the merits of thecomplaint.65 N. LR. B., No. 109.631 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTWallace E. Royster,Esq.,of San Francisco,Calif., for the Board.Mr. Alen Luscutoft,business representative,of 712 Twelfth Street,Sacramento,Calif., for the Union.William D. Crossland, Esq,of 636 Brix Building, Fresno, Calif., for theRespondent.STATEMENT OF THE CASEOn a first amended charge filed March 12, 1945, by California State Councilof Cannery Unions, A. F. of L., herein referred to as the Union, the NationalLabor Relations Board, herein called the Board, on March 13, 1945, by theRegional Director for the Twentieth Region(San Francisco,California),issuedits complaint against L.S.Hunn, doing business as L. S. Hunn Packing Com-pany, at Woodlake, California, herein called Respondent, alleging that Respondenthas engaged in and is engaging in unfair labor practices within the meaning ofSection 8(1) and(3) and Section 2 (6) and(7) of the National Labor RelationsAct, 49 Stat.449, herein called the Act.Copies of the complaint together withcopies of the first amended charge and a notice of hearing were duly served uponthe Union and the Respondent on March 13, 1945.Concerning unfair labor practices, the complaint alleges that on or aboutOctober 21, 1944, Respondent discharged 14 named employees and at all timessince that date has refused to reinstate them or any of them because of theirmembership in and activities on behalf of the Union, and thereby has dis-criminated and is discriminating in regardto the hire and tenure of employmentof said employees,discouraging membership of the employees of Respondent inany labor organization, and interfering with, restraining,and coercing hisemployees in-the exercise of the rights guaranteed in Section7 of the Act,therebyengaging in unfair labor practices within the meaning of Section 8 (1) and (3)of the Act.Respondent duly filed his answer in which he denies,(1) that he was en-gaged in the business of packing or processing olives at a plant located at ornearWoodlake, California, or any other plant or location,and (2),that inthe course of his business he causes or ever has caused a substantial amountof materials to be purchased or delivered or transported in interstate commerce.The answer admits the discharge of the 14 persons named in the complainton or about October 21, 1944, but denies all the allegations of the complaintpertaining to or alleging the commission of any unfair labor practice.Theanswer affirmatively alleges that the employees and each of them, referredto in the complaint were, at all times mentioned in the complaint,individualsemployed as agricultural laborers within the meaning of Section 2 (3) of theAct; that Respondent is not engaged in commerce as defined in Section 2 (6)of the Act ; that he is not subject to the jurisdiction of the Board ; and thatthe Board is without jurisdiction over him or over the matters or things setout and alleged in the complaint.Pursuant to notice of hearing issued by the Regional Director and dulyserved upon the parties, a hearing on the complaint was held at Woodlake,California, and at Fresno, California, on April 19 and 20, respectively, 1945.before the undersigned, R. N. Denham,the Trial Examiner duly designatedby the Chief Trial Examiner.The Board, the Union, and the $espondent ap-peared and were represented by counsel or by an official.All parties partici-pated in the hearing and were afforded full opportunity to be beard, toexamine and cross-examine witnesses,and to present evidence pertinent tothe issues. L. S. HUNN PACKING CO.633At the opening of the hearing, Respondent presented a motion to dismissthis proceeding on the ground that all the employees involved therein areagricultural workers within the meaning of Section 2 (3) of the Act and areexempt from the operation of the Act and that the Board is without jurisdictionover Respondent and the employees here involved.Disposition of the motionwas suspended until all the facts could be developed.The motion is disposedof in this Intermediate Report.At the close of the taking of all testimony themotion of counsel for the Board to conform the pleadings to the proof withreference to the correction of names, dates, and other matters not material tothe main issues involved, was granted without objection.Extended argumentby counsel was made upon the record at the close of the hearing, and a memo-randum brief has been received from counsel for the Board.Upon the basis of the foregoing and on the entire record, after having heardand observed the witnesses and considered all the evidence offered and received,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent, L S. Hunn, is engaged in the business of growing and marketingraw olives produced on approximately 480 acres of orchard land owned or con-trolled by him under lease in the vicinity of Woodlake, California.During the1944-1945 season, Respondent produced on his own property a total of ap-proximately 1,160,230 pounds of olives, of which 576,230 pounds were sold forultimate transport outside the State of California, and approximately 684,000pounds were sold to firms or persons within the State of California. The truemoney value of the olives involved is not shown in the record, other than aslisted invoices indicate that the olives shipped outside the State of Californiatotaled in value more than $75,000.The character of the business done byRespondent and the question as to whether it is wholly agricultural, or inpart is a commercial operation, will be discussed in a subsequent portion ofthis Intermediate Report.-II THE ORGANIZATION INVOLVEDCalifornia State Council of Cannery Unions, A. F. of L, is a labor organiza-tion admitting to membership employees in packing houses, canneries, de-hydrators, and in the freezing industry, and particularly admitting to membershipemployees of Respondent.III.THE STATUS OF THE EMPLOYEES WITHIN THE MEANING OF SECTION 2 (3)OF THE ACTRespondent contests the jurisdiction of the Board on the ground that he is afarmer and that the employees here involved are agricultural workers exemptfrom the jurisdiction of the Board under Section 2 (3) of the Act,Respondent owns or controls under lease, 480 acres of olive groves in thegeneral vicinity of Woodlake, California.Annual production is approximately600 tons of olives taken from the groves which he owns or operates under lease.His major operation is on his farm near Woodlake where he has erected a plantin which he expects, at some future date, to carry on a general food processingoperation.This is a permanent brick and galvanized iron structure with over-all floor dimensions of 100 by 200 feet plus an open concrete platform of 100 by140 feet.Some food handling equipment is stored in the building, but none, 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcept as hereafter noted, has been installed for operationThe building isnot and never has been devoted to any use beyond that of storage, except forthe performance of the operations which are here under considerationTheonly equipment in operation in the plant consists of a sorting belt, and an auto-matic grader over which the-olives pass after leaving the sorting belt, and dropinto slots in accordance with their respective sizes, and thence into bins orboxes placed alongside.This equipment takes up one corner of the main build-ing.Except as otherwise noted, the employees here involved were employedat the sorting and grading operation above described.Respondent had no otheremployees except those working in the groves or about the farm as generalhandy men. Not all the olives produced are sorted and gradedHowever,those that are so handled are brought to the sorting equipment from the field inthe field boxes that have been filled by the pickers, and are dumped into a hopperwhich feeds the olives to the slowly moving sorting belt in a regulated flow.The duties of those working at the sorting belt are to cull out the olives thatare bruised, rotten or misshapen and not of a commercial character, and alsoto remove stems from olives where the stems have been left on by the pickersThis was the sole duty of the female employees herein conceived.After d1op-ping from the sorting belt to the grader, the separation into sizes or grades isautomaticThe olives are not again handled except to remove the filled boxesfrom the graders and either load them on trucks for local delivery or place themin brine filled barrels for distant delivery.The olive picking season is about 5months long and ordinarily extends from sometime between September I andOctober 15 to March 1 or 15During the,rest of the year, the routine farmwork is carried on by a year-round crewWhen harvest time comes, the mem-bers of the year-round crew may be found picking, sorting, driving tractors ortrucks, maintaining equipment, and generally making themselves useful whereverneeded.The picking, however, is primarily clone by seasonal workers, some ofwhom are itinerant and others are residents in the vicinity of the grovesThe employees here involved consisted of nine women who, it was stipulatedon the recoid, were employed on the sorting and grading operation when dis-chargedIn addition, five male employees are listedThe record reflects thefollowing as to their status and work:Robert Rippccoebegan working forRespondent about September 1, 1944, as a handy man, doing whatever was to bedone about the placeThis included driving trucks and tractors, cleaning upweeds, helping at the grader, and other miscellaneous work with no single assign-mentGeorge Wagonerhas been intermittently employed by Respondent fromthe fall of 1942 into the fall of 1944.He does not fall into the category of a"year round" employee but worked only when needed, which, as lie said was"most of the time."Wagoner was a handy man and general farm employeewho worked at tractor driving, irrigating and various similar jobs, includingdumping the field boxes of olives into the sorter bin and the boxes of graded olivesinto barrels.These latter he covered with brine and then closed the barrels.,T.P. Rawlingsstarted work for Respondent in September 1944 and did miscel-laneous jobs, mainly repairing field boxes and picking ladders until the sortingand grading operation had been under way about 3 days when he worked at thegrader, removing the filled boxes of graded fruit.Walter L Daviswas a newlyhired man who drove tractors, cleaned up weeds, drove trucks and worked at thegrading operation, removing the filled boxes of graded fruitAlbert L Asinanwas also a newly hired employee who did little if any work in the sorting andgrading operation.His work was to patch boxes, haul them to the field, and dogeneral handy man work in the field, occasionally going to the grader when a"fill in" man was neededAll of these men appear to have been hired as generalfarm maintenance men, employed for the season to absorb the additional duties L.S.HUNN PACKING CO.635imposed by the harvest, part of which duties placed them, at times, in the sortingand grading operation when not otherwise employed at field work or maintenanceof field equipment.None appears to have had any single continuous assignmentOf the women here involved the record reflects that they are seasonal workers,all of whom reside in or near Woodlake. Five of them had worked for Respondentthrough one or more of the three preceding seasons, sometimes as pickers andsometies at the sorting belt.On the Monday following the discharge here com-plained of, at least two of the women went to work for Respondent as pickets'There is no particular skill required in the sorting and grading operation.InAnimertcani. F'svct Growers, Inc,10 N. L It. B. 316, 327, the Board adopted, as,,.inadequate interpretation which may be applied to the term `agriculturallaborer' as used in Section 2 (3) of the National Labor Relations Act," and hasconsistently followed, the definition contained in United States Treasury Depart-ment Regulation 90, Article 601 (1), published March 13, 1936, without, however,adhering to all the specific rulings which hate been made with respect to thisdefinition by the Commissioner of Internal Revenue'This definition is also usedin the Social Security Act, 49 Stat 620, Section 811 (b), and provides that thetermincludes all services performed-(a)By an employee,on a farm,in connection with the cultivation of thesoil. theharvesting of crops.or the raising,feeding,or management of live-stock, bees and poultry, or(b)By anemployee in donne( Lionwith theprocessing of article frommaterialswhichwere produced on a farm; also the packing,packaging,transportation,or marketingof those materials or articlesSuchservicesdo not constitute"agricultural labor" however, unless they are performedby anemployeeof the owneror tenant of a farm on which the materials intheir raw or natural state wereproducedand unless such processing, pack-ing, packaging,transportation,or marketing is carried on as an incident toordinary farming operations as distinguished from manufacturing or com-mercial operations .This definition presupposesthatthe agricultural character of the work doesnot necessarily tetininate with the severance of the crop from the tree or ground,Star is Bi others Nzrrscci.es,etal .40 N L It B. 1243, and also recognizesthat "proc-essing, packing,packaging,transportation,or marketing"the crop,when doneby the producer's own employees,may be"an incident to ordinary farming op-erations,"and is not necessarily a part of it manufacturing or commercial op-erationIn its decisions,the Board has recognized that such a distinction mayand does exist,and in the case ofGrowci-Shopper Vegetable Association,supra,makes special reference to the application of the "tests"set out in the abovedefinition.The question of agricultural exemptions has come before the Board on numer-ous occasions in both complaint and representation cases and in each instance,on considering the special circumstances involved,the tests of the above defi-nition have been invoked,either by direct reference,or by a process of ration-alization thatleads backto the definitionAt no time has the Board announced'The record indicates that probably four of the women and two of the men returned aspickers2CfNoith Whittier Heights Citrus Association,10 N L R B 1269, enf'd 109 F (2d)76 (C C. A. 9);Grower-Shipper Vegetable Association of Central California,15 N L R B.322, enf'd 122 F. (2d) 368(C. C A 9)(the court notes that jurisdiction is conceded anddoes not discuss the questionThis concession must have come after the Board decisionIt was in issue there).Park FloralCo , 19 N.L. R B. 403. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDabandonment of the limitations therein defined. InNorthWhittierHeightsCitrus Association,109 F. (2d) 76, the court dwelled at length on the meaning ofthe term "agricultural laborer," in the light of the present day economic develop-ment of the "farm." The views of that court have beencited on numerous oc-casions, with approval, by the Board.There, the court emphasized this develop-ment by using as examples ofthe economic changes the time-whenevery detail of farming from plowing to delivering the produce to theconsumer was done by the farmer and his "hired man,"and the opposite condition evidenced in the facts of the case there under consid-eration, -when in the transition of citrus fruit growing from this independent actionto the great industry of the present in which the fruit is passed from theindividual grower through contract to a corporation for treatment in a pack-ing house owned and run by such corporation, to be delivered by this corpo-ration to an allied corporation for transportation and market.In dealingwith the contentions of the Association in that case the court furtherobserves:Petitionermaintainsthat the nature of the work is the true test. Perhapsitwould more nearly conform to the true test to say thatthe "natare of thework modified by the custom of doing it determineswhether the worker isor is not an agricultural laborer. [Italics supplied.]And then follows with :Petitioner argues thatif each member of the non-profit cooperative corpora-tion that runs the packinghouse were to persona]]y'hire and direct those doinghis ownpacking and sorting, the work would be agricultural and his em-ployees would be agricultural laborers ; that it follows, therefore, that inthe case of the same members acting under a single organization to accom-plishthe same result there can be no change in the nature of the work nor inthe statusof thepersons doingit.The conclusion does not followThefactual change in the mannerof accomplishing the same work is exactlywhat does change the status of those doingit.[Italics supplied ]In theAmerican FruitCo. case,supra,and inGrower-Shippercase,supra,theBoard considered both factors that are set out in the foregoing.Those may begenerally referred to as the lettuce packing cases.The factswere analogousto those in the citrus packing case ofNorth Whittier Heights CitrusAssn.Butin viewing the nature of the work, the high degree of specializedorganizationinvolvedin carryingit on, the special skill of the packers and the fact that they,in effect, constituted a craft unto themselves, as well as the fact that practicallynone of the many concerns involved engaged in packing only their own productionof lettuce with their own employees, the Board found that, 'not only were thetests not met, but the operation was wholly divorced from the farming operationand had translated itself into a large and highly organized commercial marketingbusiness.InIdaho Potato Growers, et at,48 N L R. B. 1084, enf'd 144 F. (2d)295 (C. C A. 9), again the tests were not met, for the workers were employees'ofassociations and dealers, and not of the farmers 'on whose'potatoes the gradersworkedIn its most recent case dealing with the subject,Pepcekeo Sugar Co .et al.,59 N. L. R. B. 1532, the Board found itself confronted by practically theentire sugar industry of Hawaii, made up of large corporations, individuallyowning thousands of acres of sugar plantations together with railroads for trans-porting the cane to the mills, irrigation systems, mills, and miscellaneous main-tenance facilities."Sugar plantations in Hawaii are complex, highly mecha- L. S. HUNN PACKING CO.637nized, carefully organized and operated as large scale business enterprises "Theplantation owners were claiming agricultural exemption for all their employeesin every category from field hands to the handlers of the finished product.In disposing of the claims of exemption, the Board engages in broad generallanguage to apply to that situation, and cites theNorth Whittier Heightscasein support of the proposition that:-Although the term "agricultural laborer" is not defined in the Act, its meaningis not obscure.The guide post is the ordinary meaning of the phrase, thatstemming from common usage and common understandingThe term "agri-cultural laborer," as commonly understood, refers to a person employed ona farm in the cultivation of the soil, including the harvesting of crops andthe rearing and management of livestock.Following this, the Board then applies it to the operations of the sugar com-panies and emphasizes the absurdity of regarding locomotive engineers, con-ductors, brakemen, engine oilers, machinists, welders, bricklayers, toolroomclerks, etc. as agricultural laborers.Admittedly, those engaged in the actualgrowing and harvesting of the cane, and loading it on trucks or cars for transpor-tation to the mill are agricultural laborers, and the Board so foundBut thebusiness of the sugar companies is the manufacture of sugar It is essentiallycommercial.The moment the cane starts toward the grower's mill, it entersthe commercial process and continues so through the grinding, melting, andall other operations that eventually convert it into the raw sugars that are theobjective of the grower-manufacturerSuch being the case, there is only onepoint where the cut-off can take place in that industry.That is the point des-ignated by this Board. It is in conformity with all the tests of the definition.The objectives of the employer, the relation of the agricultural produce, i e., theraw cane, to the finished stigars, and the nature of the work done in manufac-turing the sugars, are repugnant to the proposition that anything done after thecane is first loaded out of the fields, is agricultural in character.The decisionin thePcpeeaeocase was designed to fit that case.The general language usedby the Board and its approval of the reasoning of the court in theNorth WhittierHeightscase, are in line with that decision, and (1o not indicate that the Boardhas abandoned the definition of "agricultural labor" above quoted, by eliminatingits paragraph (9) and thus abruptly terminating the applicability of the exemp-tion with the severance of the crop from the soilUntil such abandonment andmodification are clearly indicated, it would seem proper to adhere to the definitionand the rule that, "the nature of the work, modified by the custom of doing it,determines whether the worker is or is not an agricultural laborer." -The instant case is readily distinguishable from any of those in which deci-sions have been rendered by the Board or by the courtsRespondent is primarilya growerof olives.His product is totally inedible and he engages in no operationor process that converts it into a consumable food productWhat handling hedoes is not designed to fit the product for its ultimate distribution and saleHisemployees meet the test of handling only the products grown by their employerThe sole question is whether the sorting and grading of the olives by the grower'sown employees, and on his premises, in order to fit them into the available marketfor raw olives, is incident to the growing and harvesting of themIn my opinion,it isFundamentally, marketing a crop is an essential incident to producing itWhether the work done to process the crop or convert it into a marketable com-modity is agricultural or commercial, depends on the nature of the work done,modified by the custom of doing it If the processing or packing is an integral 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDpart of ordinary production or farming operations,and is an essential step beforethe product can be marketed in normal outlets,it retains its agricultural charac-teristic.Stark Brothers Nurseries,et al.. supra.;Lsiidstroni.Hatcheries,49 N. L.R. B 776. If, on the other hand, the processing,packing,packaging,transportingand marketing are parts of a comprehensive,highly organized,specialized andintegrated processing,manufacturing or sales operation or business,as inTovi caPacking Company,12 N. L R B. 106.3;Pepeekeo Sugar Co., supra;and in thelettuce, citrus and potato cases, the agricultural status of those who handle or dealwith the crop ceases when it has been severedfrom theground and turned overby the harvesters to those who are to carry the processing and marketing oper-ations through to completion-This Respondent,like all other growers of olives in hisvicinity,had five out-lets through which his crop could be disposed of: (1) Byhavingthem milledfor the production of oilThis was usually done at a cooperative mill for theaccount of the grower;(2)By selling in bulk."orchard run," to a dealer whowould glade them and resell by gradesThis method may be adoptedwhen thegrower has no grading facilities,where the quantity involved does not justifygrading, where labor is not at hand for grading,or where,for some other reasonsuch"orchard run"sale seems desirable,(3) By selling to a dealer or, processorby gradesOn that score, the uncontroverted testimony of Ilunn is as followsMostolives are purchased on a graded basis from the growerThe growereither takes the olives to a cooperative and has them graded or has his ownsorting belt or grades them in some manner, andtheyare generally sold ona graded basis,so much per ton in each size(4)Olives destined for ultimatedeliveryat a distantpoint wherethey are tobe processed, are placed in barrels after having been graded, and covered withbrine for purposes of preservation;(5)Fully ripe and shrivelled olives are firstplaced in a bin and covered with salt foi about 3 weeksThey are then runthrough a shakes to rid them of the salt,sprayed witholive oil andplaced inkegs for shipment to the processor.Neither of these last two treatments is apart of contributing to the edibility of the olives, but both are for the purpose ofpreserving the fruit during transitand reasonablestorage'Respondent utilizedall five types of marketing his crop; about40 percent of it in hiine:5 percent asgreeked olives ; 18 percent to the mills of oil ;and therest was saidlocally,mostlyungiaded,to dealers in CaliforniaWith amarket for raw olives demandinggraded fruit,the processing necessary to meet that demand is an incident to hisordinarydisposition of the cropIt is not a manufacturing or highly indus-trialized enterprise and contributes nothing except to permit of normal disposi-tion of thefruitThe recoilreflectsthat thiswas the custom of the growers andwas based on the demands of the buyer dealers or processors It is true,he mighthave taken all his olives to the mill to be pressed for oil, or he might have soldhis crop "orchard run," but that is not the way the crops are customarily disposedofCustom cannot be ignored,nor should the grower be forced to change hisstatus in order to market his produce in the usual and ordinary outlets, so longas lie retains his place as a grower and does not expand over into the field ofmanufacture or commercial operationsThis is not unlike the farmer with hishay or his wheat.If he has a baling crew come in from outside and bale his hay,those men are on a commercial or industrial enterprise,but if he has hay-baling3The brine shipment is a war measure due to lack of refrigeration spaceNormallythe graded olives are shipped dry but under refrigerationThe salt treatment-knownas "greeking" applies only to fully ripe olives and appears to be standard for that typeof fruit.Without it they would soon mold and spoil L. S. HUNN PACKING CO.639equipment on his farm and has his own men do the baling, little question wouldbe raised about the exempt status of the workers'Since Respondent did no processing beyond that incident to making his cropmarketable and was not engaged in a manufacturing or commercial operationin so doing, it is found that the employees here involved, were employees ofRespondent engaged in sorting and grading inatei ml In the raw or natural stateproduced by Respondent; and that such sorting and grading operations werecarried on as an incident of Respondent's orduiaiy olive growing operationsOn the basis of the foregoing facts and upon all the record herein theundersigned makes the following:CONCLUSION OF LAW1That California State Council of Cannery Workers, A F of L,,is a labororganization within the meaning of Section 2 (5) of the Act2.That the employees alleged in the complaint to have been discrinunatorilydischarged on or about October 21, were in fact agricultural laborers withinthe meaning of Section 2 (3) of the Act and are exempt from the provisions ofthe Act, and that therefore the Boaid is without jurisdiction over Respondentor any of the employees so described in the complaintRECOMMENDATIONSOn the basis of the foregoing findings of fact and conclusions of law, it isrecommended that the complaint herein be dismissed"IIn the 1943-1944 season, Respondent bought olivestroni other glowers and sortedand graded them along with his own It was admitted that this constituted a commer-cial venture and that the sorteis and giaders were not agiicultural workersIn 1943-1944,Respondentmade pay-ioll deductions for Unemploi nient Compensation, SocialSecurity and Income Max of his sorting and grading employees because of thatFor1944-1945 season he sought and obtained rulings from all these agencies that no deduc-rions should be made if lie confined his operations to his own crops, since the employeeswould then be regarded as "agiicultural laborers" and exempt.5In the summer of 1944, Respondent airanged to snake some experiments to determinethe cost of packing processed olives in glass darn tor distribution to the publicIle made atormal application to the War Labor hoesd for wage ceilings to cover the various opera-tions involved in the processing and packing of olives ton ultimate consumption and thenpiocured several barrels of his own ohs es to be processed el,ewlieie and ieturned to himfoiexperimental packingAt the beginning of 1944-1945 picking season, Respondentencountered difficulty in getting his olives picked with the result that the supply of olivesto be handled at the sorting belt was only a small fraction of normal productionRatherthan send the sorteis home after 2 hours or so of work, Respondent had them fill in theirtime by carrying out the experimental packing of the processed olives in the basement of]itsbuildingThis experiment was carried on intermittently for 2 weeks or so on theotherwise idle time (if the goiters and eventually demonstrated that the cost of handlingthe olives would heout of proportionto theceiling price allowed Respondentby the OPA,with the result that the experimental packing was abandoned with the release of theemployeeshere involvedwhile there Ras no particular stipulation on that score, thisactivity on the part of the employees was apparently regarded by all parties,includingcounsel for the Board and the Respondent, as a temporary arrangementnot representingthe normal activities of the employees here involved and not to be considered as a part oftheir regular employmentin the determination of the question as to whether they areagriculturallaborersIn view of this. the writer has proceeded, pursuant to the stipula-tion of the parties read into the record "that as to all but Robert Rippecoe, GeorgeWagoner, J V Rawlings, Walter L Davis, and Albert L Asman, these mdniduals wereworking inthe grading operation," to determine the status of these employees solely upontheir employment in thegrading operationFor the information of theBoard,sincethe Intermediate Report embodiesa recom-mendation of dismissal for lack of jurisdiction and consequently the merits of the com-plaintare not in issue atthis stage,thereis attached hereto as Appendix A, a rSsunih offindings of fact concerning the merits,offered as they would havebeen set out inthe Inter-mediate Report had there been occasion to formally makesuch findingsAny Conclusionsof Law or Recommendations are intentionally omitted therein.679100-46-v of 63-42 640DECISIONSOF NATIONALLABOR RELATIONS BOARDAs provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, effective July 12, 1944, as amended,any party or counsel for the Board may within fifteen (15) days from the dateof the entry of the order transferring the case to the Board, pursuant to Section32 of Article II of said Rules and Regulations file with the Board, RochambeauBuilding,Washington 25, D. C., an original and four copies of a statement inwriting setting forth such exceptions to the Intermediate Report or to anyother part of the record or proceeding (including rulings upon all motions orobjections) as he relies upon, together with the original and four copies of abrief in support thereof. Immediately upon the filing of such statement ofexceptions and/or brief, the party or counsel for the Board filing the sameshall serve a copy thereof upon each of the parties and shall file a copy withthe Regional Director.As further provided in said Section 33, should anyparty desire permission to argue orally before the Board, request therefor mustbe made in writing to the Board within ten (10) days from the date of theorder transferring the case to the Board.ItN DENHAM,TrialExaminer.Dated May 23, 1945.APPENDIX ABasic findings of facts on meritsIn the Intermediate Report to which this appendix is attached the writer hasrecommended that the complaint be dismissed on jurisdictional grounds.Forthe information of the Board, the following is a resume of the facts developedduring the course of the hearing as they pertain to the merits of the complaintL. S Hunn owns or controls by lease, some 4S0 acres of olive groves in thegeneral vicinity of Woodlake, California.His acquisition of these substantialholdings has been comparatively recent, and it has only been since 1941 or 1942that he has had facilities to sort and grade olives on his own premisesHisactivities prior to that year are not reflected in the record.Normally he nowproduces about 600 tons of olives on his own lands during each yearThese arepicked beginning about October 1 and extending into March. The harvest hastwo peaks, one occurring in November and one in February.Ordinarily, most ofthe olives are marketed by grade, which, under normal conditions will require16 to 18 persons on the sorting belt, together with some temporary men and 10or 12 of the year round farm employees who work at farm equipment maintenance,trucking, or driving tractors or in the plant where the sorting is being carriedon, or wherever they may be needed. The persons employed at the sorting beltare temporary female workers, who reside in the vicinity of Woodlake, and, dur-ing the season usually work approximately 48 hours per week exclusively on thesorting and grading operations.During the harvest season, ordinarily thereare a few men, likewise temporary, who do odd jobs around the farm, and in thesorting and grading shed.Their work is intermittent and interchangeableIn the sorting and grading, their work usually consists of handling the boxesof olives as they come from the field or as they are filled at the graderAll theemployees here involved are in the "temporary" class and some of them haveworked with the Respondent, either as pickers or sorters, or both, each seasonsince be began his substantial production operation. ' Others were employed forthe first time in 1944.The volume and steadiness of the employment of those engaged in the sortingand grading operation obviously depend upon the operation of the pickers in thegroves and the flow of fruit from them. In the season of 1942-1943, with approxi- L.S.HUNN PACKING CO.641mately 16 women on the sorting belt, Respondent consumed approximately 13,000women hours. In the 1943-1944 season, he consumed approximately 14,000 womenhours.During these two previous seasons, ample pickers apparently, were avail-able and the flow of fruit constant.At the opening of the 1944-1945 season, how-ever, Respondent was unable to obtain an adequate number of pickers and experi-enced much difficulty in obtaining a constant or substantial flow of fruit from thegroves because of the intermittent work stoppages of such pickers as were thereand their recurrent demands for progressive increases in pay ratesThis isreflected in the fact that the cost of picking the 1944-1945 crop advanced approxi-mately $60 per ton over the picking cost of the previous year. Due to hisinability to obtain pickers. Respondent lost approximately 15 percent of his1944-1945 crop where normally there is no loss.This uncertainty as to pickingreflected itself in irregularity and shortage of employment for those on thesorting and grading operation to the extent that in the 1944-1945 season, Respon-dent consumed only approximately 3.700 women hours as against 14,000 in theprevious year.In early October 1944, at the beginning of the 1944-1945 season, Respondentinitially hired a normal sized sorting and grading crew and the usual number ofmen as general workers, that would correspond to ordinary requirements at thatearly part of the season.Almost from the start, Respondent found his sortingand grading operations held up because of his difficulties with the pickers, withthe result that the sorting and grading crew, instead of having the usual 8 hoursof work each day, found itself with only 2 or 3 hours of sorting and gradingwork per day.In the summer of 1944 Respondent had attempted to make plans to extend hisoperations from the growing of olives to processing and packaging them forultimate consumptionHe applied to WLB for a determination of wages in theprocessing operation, and to the OPA for ceiling prices on whatever he mightproduce : and, having obtained a statement of ceiling prices, planned to do someexperimental work, or "test runs," to determine whether he could process andpack olives and sell them within the allowed ceiling.Anticipating this possible change, he had held over some of his 1943-1944 crop,and had them processed in a California processing plant.He set up temporaryequipment in the basement of his Woodlake building, with which to carry on histests as to the cost of loose packing those olives in glass jars, and lidding andlabelling themSome very small amount of this was done in the summer of 1944.but when it was discovered that the 1944-1945 sorting and grading crew couldbe keptbusyat their regular work only-a few hours per day, Respondent keptthem employed in their otherwise idle time, at the experimental packing, ratherthan send them home each day after a few hours of sorting and grading. In fact,by the second week in October, the overstaffed condition of his crew led him todismiss a number of them because of lack of fruit for sorting. Those whoremained were the 9 women here involved and the five men who spent some time,when not engaged elsewhere, at the grading operation or in the packing workabove referred to.These 14 were the only temporary employees, other thanpickers and field workers, left in Respondent's employ on October 20, 1944.Atthat time, with the reduced force, the women were spending about half of theirtime at the sorting belt and the rest of it packing. The men were spending evenless in the grading shedand worked at the packing only when they had no outsidework to do. The only other employees were the picking crew and about 12 yearround employees who worked at miscellaneous jobs as directed from time to timeby the farm foreman 0642DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn October 20, 1944, Respondent was away from the Woodlake place all dayand did not return until the latter part of the eveningAt noon of that day, whilethe temporary workers were eating their lunch, Alen Luscutoff, business repre-sentative of the Union, approached them and solicited their signatures on cardsdesignating the California State Council of Cannery Unions, A. F of L, to repre-sent them for purposes of collective bargaining.Apparently all the temporaryworkers then present signed these designationsThis was Luscutoff's first visit tothe plant and on that clay he did not speak to any of the supervisory employeesor any person connected with the plant, other than the temporary employeeswhose naives he acquired on the designation blanksHe was, however, observedby the bookkeeper, Oscar Witt.On the morning of October 20, the sorting and grading groups, consisting ofnine women and some of the temporary men employees heretofore referred to,worked at the sorting and grading operation for 2 or 3 hours and at about 10o'clock,when there were no more olives to sort or grade, were directed to go tothe basement and busy themselves on the packing operationIt was at noon ofthis day when they signed the Union's designation cards.At about 3 o'clock inthe afternoon, the barrel of processed olives upon which they were working wasexhausted, and the farm foreman, Archie Martin, told them to stop work and gohomeSome question was raised as to whether they should come back the nextmorningWitt, who was also helping with the packing operation, said he wouldgo into the office and find out whether they were to come backHe did so, andatter,a few minutes, returned and told them they were to return the next morningas usual.That evening, Martin and Hunn were together for a short time talkingabout business matters but no mention was made of laying off the employees thenext morning, nor was any mention made of the union activities which had takenplace (luring the dayMartin testified, and there is nothing to controvert it,that he knew nothing of any union activities at the shed at the time, and did notlearn of them until the next morning, when one of the laid off men told him asMai tin handed him his checkThis statement by Martin is creditedHunn alsostated that he knew nothing of the union activities but-chat on the evening ofOctober 20 Witt had told him of Luscutoff's visit at the plantHunn's testimonyon this was:A I hadn't seen him (Luscutoff) until after October 21.Q. I think you did say Mr. Witt, who was working for the warehousecompany some time or other mentioned a union man had been aroundA Yes, he mentioned it to me, but I bad never bothered, I was busy withpickers at that timeQ.Do you recall whether he mentioned it to you before or after the lay off?A. It was on Friday, I imagine.The day before the lay offThere is nothing to indicate that Witt had any knowledge as to'how many ofthe temporary employees had signed designation cards with the Union, nor doesthe record reflect what Witt told Hunn, beyond the single statement by Hunnabove quotedOn the morning of Saturday, October 21, that being the regular pay day, allthe temporary employees assembled at the plant expecting to go to work, butfound their time cards were not in the rackThey accordingly waited fordevelopments and for their regular pay checks.After a short time, Hunn cameout of the office and-handed all the women their checks, covering payment in-fullup to the time they had stopped work on the preceding dayHe also had checksfor persons who had worked other parts of the week and who were not present.These he gave to those who could deliver them to the proper payees, and in thismanner closed out the entire list of temporary employees.The checks for the five L. S. HUNN PACKING CO.643temporary men employees were handed to Martin who was instructed to give themto the men indicated and to "make the lay-off"This lay-off marked the perma-nent abandonment of the canning operation and eliminated all the temporaryemployees on the farm at that time except picking crews.The only other em-ployees remaining were some 10 or 12 permanent year round employees.Thereisno evidence that up to this time, Respondent had indicated any antipathytoward any labor organization or any apparent opposition to his employees' join-ing labororganizations.When paying the final checks on the morning of October 21, Hunn volunteeredno information as to the reason for the lay-off beyond saying, "That is all", andno one asked any questions except as hereinafter notedThey all knew, how-ever, of the difficulties he was having getting his olives picked and from theirown work experience, were familiar with the fact that only a small quantity ofoliveswere available for sorting and that conditions were abnormalAt the time of the lay-off, Laura Kelley, one of the women who had taken someprocessed olives home a day or two before, had the money with her to pay forthem.After getting her check, she approached Hunn and told him she wantedto pay for the olivesAccording to her testimony, after telling Hunn this, shetold him also that they were sorry "the way things had happened," and Hunn'sreply v as that he "didn't like to be stabbed in the back " On further examinationMrs Kelley testified :Q What we want to know, and this is very important, just as nearly asyou can tell us the conversation that you had with Mr. Hunn on that after-noon about this lay-offA.Well, we were talking about the Union and I told him-Q. (Interposing.)WhoA.Mr Hunn and I. After I had told him I was sorry.Q Then who first mentioned the Union?A Well, I don't know, probably I did, I don't remember. But anywayI told him' I didn't know much about the Union, but I knew my husband wasa strong union man and he said his fatherwas a union man.Q Who said that?A Mr HunnQ Said his father was?A And he had no objection to the Union, that he liked the Union, buthe felt that every one should have a right to do as they pleasedQ.Was there anything said further than that9A.Well, not that I can recallAnother witness, Eliza Simmons, testified that when she received her checkon the morning of October 21, Hunn also gave her a check for her daughterwho had worked a short time (luring the previous week, but that the check wasin a wrong amount and that she went to Hunn and asked him to have it corrected.Her testimony was:So I said to Mr. Hunn, "Mr Hunn, what is the reason for this?" He said"you know the reason" then he said, "Well, this is just anotheri stab in theback to me"Of course, he was sore, and didn't want any more argument andwith that I left the buildingThat was all that was said.Hunn's testimony concerning the Kelley incidentis as follows:Well, she made-I believe she made the statement. that this is the reasonof the lay-off, it is, due to us signing with the UnionOf course, that came asa shock to me, because I hadn't given it any thought and I said, "Absolutelynot." Isaid,"You signed or some of them signed for a union" she said "Yes". 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDI said, "Well, that i,s alright "She said. "Well. I thought"-these are notthe exact words, but something to it-"so." I said, "No, I have no objectionto any union, because I have always more or less favored the union." Shemade the statement her husband was a union man. I remarked back andsaid, "My father is also a union man ; in fact, one of the originators of theA. F. of L. in California ; the one that originally started the bricklayersunion in California."The foi egoing was in answer to questions put to Hunn by the Trial Examiner,Previously he had described the eonveisation witlii Mrs Simmons in substan-tially the same manner that Mrs Simmons had. told of it, but stated that he wasunable to recall making any statement either to Simmons or Kelley in which hemade reference to a "stab in the back". The foregoing constitutes the entiredirect evidence relied on by Boatd's counsel to show that the October 21st layoffwas discriminatory.Following the lay-off, at least two of the women, both of whom had worked forRespondent in previous seasons, went to work the following Monday in Respond-ent's grove picking olivesThese two transferred from the grove back to thesorting and grading operations in February and continued in that operationuntil the close of the season.None of the others returned to work for theRespondent nor did any'of them request to be again employed.'Following the lay-off, all sorting and grading operations ceased and did notresume again until after November 1st when they were picked up in a very smallway and carried on by Hunn, his wife, and other members of his family, withthe assistance of two or three women who, as old time employees from previousyears, had made applications for jobs, and had been hired. Thereafter andthrough much of the rest of the season, Hunn never had more than four or fivewomen working on the sorting and grading operationsThe record does notindicate that he replaced any of the menHe did not send for the dischargedemployees to return, and none of them applied for work, except as pickers as aboveset out, but hired former employees as they made applications for jobs.Hunn explained that the difficulty over picking was general in the industryduring the 1944-1945 season, and that a number of the sorting and grading opera-tions as well as processing plants were closed down because of it;.that manyof the growers shipped their olives to a commercial grading plant in order toconsolidate shipments, whereas in normal times he would have made up com-plete loads of graded olives at his own plant; that he also shipped somethingin the neighborhood of 100 tons to the mill for pressing into oil, and as an over-all result, did not put more than 25 percent of the normal amount of olives overhis own sorting table.The foregoing fairly recites all the pertinent facts, and, beyond commentingon matters of credibility and plausibility of recitals, the writer draws no con-clusions of law and makes no recommendations.The entire basis for any claim that the discharges of October 21, 1944, werediscriminatory, lies in the timing, and on whatever credence may be given thetestimony of Kelley and Simmons, that on the day of the discharges, Bunnmade the statement that he had been "stabbed in the back."Respondent denies that the discharges were discriminatory and gives as hisreason for the lay-off and resultant shut down, that he had determined fromhis "test run" experiments, that he could not pack olives under his 0 P A.'Although questions addressed by Board counsel to Hunn, while on the witness stand,indicated that four of the women and two of the men Involved In the lay-off Immediatelyreturned to Respondent's employ as pickers, the record affirmatively shows only that twoof the women did soThese two were witnesses and testified as to their respective actionsonly. L. S. HUNN PACKING CO.645ceiling, in competition with others, and so abandoned the packing work ; thathe could not afford to run his grader only a'few hours per day; that all growerswere having similar difficulty, and that he determined to have his olives gothrough a commercial grading plant and from that point, make up loads withothers, for sale to points within trucking distance ; that he and his family couldgrade the small amount that would come through under this plan and that hetherefore simply had no further use for the temporary help. Actually, very littlewas done during November and December, although one or two women were hiredto help out, most of whatever grading was clone, being done by Hunn and membersof his family.The circumstances are such as to give substantial weight to hisreason for the lay-offIts proximity to the signing of the union cards is notexplained, but the writer is inclined to the belief that this timing was coinci-dental.The conditions in the industry in general and at Respondent's plantin particular, were such that a substantial reduction, if not a total elimination,of the sorting and grading crew was indicated at the time. It would have beenpoor business to have retained them.As to discriminatory intent, the only evidence of that is the "stabbed in back"testimony of Kelley and Simmons. In view of the rest of the conversationbetween Hunn and Kelley, in which, they both agree, he expressed approval oflabor unions and rather boastfully told of his father's leading role in establish-ing A. F. L in California and assured Kelley he believed everyone should do ashe pleased about joining a union, it is difficult to reconcile these views with anyidea that if Hunn mentioned "a stab in the back," (I cannot find that he did)he was referring to the action of the employees in interesting themselves in theUnion.This is especially true since he obviously knew nothing more than Witthad told him and Witt had no information other than that a union man hadvisited with the employees and that he had, seen them signing some kind ofpapers.In view of the operational difficulties he was having, which made it impossibleto adequately use his sorting and grading crew in October, and his conversationwith Kelley, I am unable to find that the discharges were motivated by anyfactor other than business reasons.